 OHMITE MANUFACTURING COMPANYOhmite Manufacturing Company,Subsidiary of NorthAmerican Philips CorporationandUnited Automo-bile, Aircraft,&Agricultural Implement Workers ofAmerica.Case 13-CA-13282April 18, 1975DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn October 15, 1974, Administrative Law JudgeBenjamin B. Lipton issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings,' and con-clusions of the Administrative Law Judge only to theextent consistent herewith, and to adopt his recom-mended Order as modified herein.1.We agree with and adopt the Administrative LawJudge's findings that Respondent violated Section8(a)(1) of the Act by (a) threatening to discharge em-ployees Duncan and Ceasor for engaging in the distri-bution of union literature during their nonworkingtime and in nonworking areas, and (b) interfering withthe distribution of union literature by employees innonworking areas of its property. We also concur withand therefore adopt the Administrative Law Judge'sfindings that the Respondent violated Section 8(a)(3) ofthe Act by discharging Jeanice Wells because of herunion activities.2.We do not agree with and therefore do not adoptthe Administrative Law Judge's findings that Respond-ent violated Section 8(a)(1) of the Act by (a) distribut-ing; a "serious harm" letter on April 5, 1974, to itsemployees expressing its antiunion sentiment and (b)Foreman Harold DeWinter stating to employees Wellsand Galicia, regarding union activities, that "theyknew all about it, who was going and passing out andeverything."On April 5, 1974, a letter signed by Charles Dillon,director of industrial relations, was attached to eachemployee's check and posted on the plant bulletin1 'The R espondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.435boards. Essentially, the letter outlined the Respon-dent's position on the ongoing union organizationalcampaign. That section of the letter alleged to bethreatening and coercive reads as follows:2.This matter is one of concern to your company.It is also a matter of serious concern too you andyour family. It is my sincere belief that if thisunion were to get in here it would not work to yourbenefit but to your serious harm.We find that the Respondent's letter of April 5, 1974,did not constitute a threat of retaliation against em-ployees and therefore was not a violation of Section8(a)(1) of the Act. InLibertyMutual Insurance Com-pany,194 NLRB 1043 (1972), we found that the state-ment, "[t]hat forming and selecting a union and/orassociation for the purpose of representing you to thecompany would not be to your best interest and, in fact,could deter and hamper your personal relations withyour company," was not coercive nor did it contain athreat of reprisal. As in the present case, the recordfailed to reveal any relationship between the letter andany concurrent unfair labor practices. Similarly, wefind that since the Respondent's letter of April 5 itselfwas not inherently threatening and the record does notreveal that a relationship existed between the noticeand the subsequent discharge of Jeanice Wells, we donot adopt the Administrative Law Judge's finding thatthe let-ter violated Section 8(a)(1) of the Act.'On April 26, 1974, just prior to the 4 o'clock startingtime of the second shift, union literature was dis-tributed outside the plant building. Shortly thereafter,Foreman DeWinter appeared in the work area of em-ployees JeaniceWells and Reba Galicia holding a2Contrary to our dissenting colleague, we fmd that the Respondent'scommunique, viewed in the entirecontext inwhich it appeared, falls withinthe protection afforded by Sec 8(c) of the Act The Board inGreensboroHosiery Mills, Inc.,162 NLRB 1275, 1276 (1967), enforcement denied 398F.2d 414 (C.A. 4, 1968), while findingan 8(a)(1) violation, set forth itscriteria-in evaluating"serious harm"statements*We have not ordinarily found such notices to be illegal in and ofthemselves, for the bare words, in the absence of conduct or othercircumstances supplying a particular connotation, can be given a non-coercive and nonthreatening meaning Even the simultaneous existenceof other unfair labor practices may not render the notice coercive,unless these practices tend to impart a coercive overtone to the noticeWhere we have noted that other unfair labor practices have been found,our decisions have been bottomed on the premise that there is a directrelationship between the notice and the total context in which it hasappeared, including unfair labor practices, which serves to give a "sinis-termeaning" to what otherwise might be viewed as innocuous or am-biguous words.Our colleague has failed to link the Respondent's letter to those condi-tions, evidenced by related unfair labor practices, that would cause one tointerpret the letter as "sinister," threatening, or coercive It would appearreasonable to assume that, in the absence of accompanying circumstancesthat would "tend to impart a coercive overtone to the notice," the Respon-dent's communication is privileged under Sec. 8(c).217 NLRB No. 80 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion leaflet.EmployeeGaliciacommented onDeWinter's possession of the pamphlet to which hereplied,"everybody has one."Employee Wells thenproduced a similar leaflet and stated that she also hadone. DeWinter responded that she should have lots ofthem.Employee Galicia interjected that Wells was notinvolved in their distribution.DeWinter then statedthat"they knew all about it,who was going and passingout and everything."Wells said that she was in factinvolved in passing out union literature but only on herbreaktime.DeWinter informed her that it was all righton breaktime,but if she was found doing so on com-pany time,she would be discharged.The Administrative Law Judge found that DeWin-ter's comments created an impression of surveillance ofunion activities in violation of Section 8(a)(1) of theAct.We disagree with the Administrative Law Judge'sfindings that DeWinter's casual remarks, which werein response to employees' comments and were aboutunion literature which had just been openly distributedoutside the plant 30 minutes earlier that day, created anunlawful impression of surveillance of union activities.Those employees involved in the dissemination ofunion literature made no attempt to conceal their iden-tities.InSys-T-Mation,Inc.,198 NLRB 863 (1972), weheld that conversations with employees in which theunion was discussed and wherein company officialsindicated that they knew the identities of union advo-cates did not constitute violations of Section 8(a)(1) ofthe Act where,inter alia,the identity of the advocateswas common knowledge.Accordingly, we do not adoptthe Administrative Law Judge's finding and thereforedismiss that portion of the complaint that alleges thatRespondent created an impression of surveillance inviolation of Section 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended order ofthe Administrative Law Judge as modified below andhereby orders that Respondent, Ohmite Manufactur-ing Company, Subsidiary of North American PhilipsCorporation,Skokie, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended order, as so modified:1.Delete subparagraph 1(b) and reletter the remain-ing subparagraphs accordingly.2. Substitute the attached notice for that of the Ad-ministrative Law Judge.IT IS FURTHER ORDERED that the allegations of the com-plaint herein above found to have been unsupported bythe evidence be, and they hereby are, dismissed.MEMBER JENKINS, concurring in part and dissenting inpart:I concur in the majority's decision to the extent thatit affirms the decision of the Administrative Law Judgebut dissent from its reversal of his findings and conclu-sions with respect to (1) the coercive effect of the Em-ployer's notice to its employees of its "sincere belief"that "serious harm" would befall them if the unionorganization drive were successful, and (2) the impres-sion of surveillance created by a supervisor's commentto an employee of knowledge of the employees support-ing the Union.1. In my view, the suggestion of "serious harm" toemployees "if this union were to get in here," in a noticewhich was attached to their paychecks and posted onthe plant bulletin boards, is inherently threatening inthe practical world of employees' dependence on theiremployer for their economic security. In the employ-ment situation, the most obvious connotation of a pre-diction of "serious harm" to an employee, unless fur-ther explained, is loss of his job or other grave adverseeffect on his employment by some such action, in thesole control of the employer, as discharge, plant clos-ing, or transfer of work.' These implicit consequencesof union organization are obviously of a different kindand quality from the implications of the statement toemployees inLiberty Mutual Insurance Company,194NLRB 1043 (1972), upon which the majority relies,that a union "would not be to your best interest" and"could hamper your personal relations with your com-pany." The-latter clearly do not suggest the threat tojob securitywhich "serious harm" connotes.' Thus, inN.L.R.B. v. Southwire Company,352 F.2d 346, 348(C.A. 5, 1965), the court-held it did not need to decidethe threatening effect of the employer's use of "seriousharm" language because "Respondent has, wisely wethink, eliminated this critical language" in favor of astatement of the employer's opinion that "a unionwould not work to our employees' benefit."An employer's suggestion of possible job loss, whichI believe is inherent in a prediction of "serious harm,"3 The "serious harm" notice has become boilerplate in employer antiunioncampaigns and in the context of such campaigns has been consistently heldby the Board to be a violation of Sec 8(a)(1) becauseof the implied threatthat the "serious harm" would be inflicted by the employer See, e g.,WhiteOak Acres, Inc.,134 NLRB 1145, 1150 (1961);M. Lowenstein & Sons, Inc,150 NLRB 737, 746 (1964);J.P. Stevens and Co., Inc,157 NLRB 869, 872(1966);Serv-Atr, Inc.,161NLRB 382, 411 (1966),Greensboro HosieryMills, Inc.,162 NLRB 1275 (1967),J.P. Stevens & Co.,Inc., 167 NLRB 266,302 (1967);Holly Farms Poultry Industries, Inc.,194 NLRB 952, 954(1972). Board orders holding "serious harm" notices violative of Sec.8(a)(1)have received varied treatment in the courts of appealsWithN.L.R.B. v.Greensboro Hosiery Mills,Inc, 398 F 2d 414 (C A 4, 1968), andSurprenantManufacturing Co. v N.L.R.B.,341 F.2d 756 (C A. 6, 1965), compare J.P. Stevens & Co. v. NLRB,380 F 2d 292 (C A 2, 1967), andServ-Air, Incv N.L.R.B.,395 F.2d 557 (C.A. 10, 1968).4 The Board has previously recognized this difference Just 3 days beforeits decision inLiberty Mutualit held a "serious harm" letter inHolly FarmsPoultry Industries, Inc., supra,to be a violation of Sec. 8(a)(1) OHMITE MANUFACTURING COMPANYeven when phrased in terms of a prediction rather thana threat, has been held by the Supreme Court to haveminatory overtones and therefore coercive effect in vio-lation of Section 8(a)(1).N.L.RB' v. Gissel PackingCo., 395 U.S. 575 (1969). One of the decisions reviewedby the Supreme Court inGisselwasN.L.R.B. v. TheSinclair Company,397 F.2d 157 (C.A. 1, 1968), inwhich the court of appeals upheld a Board finding thatthe employer violated Section 8(a)(1) by communica-tions during a union organizational campaign whichpredicted the possible loss of employment as a result ofstrikes and the employer's precarious financial condi-tion.In response to the employer's claim that it wasmerely informing its employees of the facts, the courtof appeals observed that "Conveyance of the em-p foyer's belief,even though sincere,that unionizationwill or may result in the closing of the plant is not astatement of fact unless,which is most improbable, theeventuality of closing is capable of proof. The em-plioyer's prediction must be in terms of demonstrable`economic consequences"' (397 F.2d at 160). The courtthereforesustained the Board's finding of a violation ofSection 8(a)(1) in that the employer's communicationsconveyed to employees the impression that selection ofthe union would result in the loss of their jobs andinterfered with their exercise of a free choice in theelection,holding that the employer, "having madethreats ofeconomic consequences to its business in caseof unionization," had not met its "burden of provingjustification." 397 F.2d at 161.The Supreme Court inGissel, supra,affirmed in allrespects the First Circuit's evaluation of the employer'sprediction of job loss inSinclair ascoercive and itsconclusion that this violated Section 8(a)(1). Address-ing itself to the employees' right to be free of threats ofreprisal, the Supreme Court noted that any balancingof respective rights "must take into account the eco-nomic dependence of the employees on their employ-ers, and the necessary tendency of the former, becauseof that relationship, to pick up intended implications ofthe latter that might be more readily dismissed by amore disinterested ear." 395 U.S. at 617.Acknowledging the employer's right to "make a pre-diction as to the precise effect he believes unionizationwill have on his company," the Supreme Court pointedout that, to avoid a threat of reprisal or force, "theprediction must be carefully phrased on the basis ofobjective fact to convey an employer's belief as to de-monstrably probable consequences beyond his con-trol." 395 U.S. at 618. Accordingly, conveyance of theemployer's sincere belief that unionization will or mayresult in job loss through a plant closing,unless capableof proof, "is no longer a reasonable prediction based onavailable facts but a threat of retaliation based on mis-437representation and coercion,and as such without theprotection of the First Amendment."Ibid.Fortifying its conclusion'that the employer's com-munications were properly interpreted as a threat ofretaliatory action,the Supreme Court further statedthat"the Board could reasonably conclude that theintended and understood import of that message wasnot to predict that unionization would inevitably causethe plant to close but to threaten to throw employeesout of work regardless of the economic realities,"rely-ing, among other things,on the fact"that the Boardhas often found that employees,who are particularlysensitive to rumors of plant closings,take such hints ascoercive threats rather than honest forecasts." 395 U.S.at 619-620.In the absence of any explanation by the Employerin the present case of what it meant by its predictionof "serious harm"from unionization(compareSurpre-nant ManufacturingCo. v. N.L.R.B., supra),the natu-ral import of the prediction encompasses loss of em-ployment from a variety of possible causes.Since thiswas not a prediction"carefully phrased on the basis ofobjective fact to convey an employer's belief as to de-monstrably probable consequences beyond his con-trol," as required byGissel,supra,it is properly con-strued under the rationale of that case,as found by theAdministrative Law Judge,to be"a threat of retalia-tion" not privileged under Section 8(c) and a violationof Section 8(a)(1). 395 U.S. at 618.52. I also disagree with the reversal by the majority ofthe Administrative Law Judge's finding that the state-ment of Foreman DeWinter, relating to distribution ofunion leaflets,that"they knew all about it, who wasgoing and passing out and everything,"created an im-pression of surveillance of union activities in violationof Section 8(a)(1). This statement,whether made casu-ally or formally,clearly conveyed the message thatcompany officials were keeping a close watch overunion activities.Such a message in the midst of anorganizational campaign to an employee actively en-gaged in union efforts would obviously tend to have acoercive effect and the Board so held inGerbes SuperMarkets,Inc.,,176 NLRB11, 12 (1969), upon whichthe Administrative Law Judge relied.In that case theBoard found the employer"created an impression ofsurveillance in violation of Section 8(a)(1)" in the state-ment to an employee, "Don't think we don't knowwhat you are doing." The content of the statement inthe present case is substantively indistinguishable fromthat inGerberOn the other hand,Sys-T-Mation,Inc., _198 NLRB 863(1972),the only case relied on in the5The Supreme Court's holding in 1969 inGissel, supra,that an employer'sprediction of job loss, without economic justification, is inherently threaten-ing completely undermines the rationale of the Board's earlier decision inGreensboro Hosiery Mills, Inc.,162 NLRB 1275 (1967), upon which themajority relies in its fn 2. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority opinion,does not support its conclusion. InSys-T-Mation,Inc.,in which the complaint was dis-missed in its entirety,the Board affirmed the Adminis-trative Law Judge's finding of no violation of Section8(a)(1) in a statement by the employer that it was awareof the identity of leaders in the union campaign.But theAdministrative Law Judge in that case expressly predi-cated his conclusion on the circumstances that (1) theelection campaign which the union lost was over, (2)the-employer had promised there would be no reprisalagainst union leaders, and (3) the identity.of the unionleaders was common knowledge because of the smallwork force and other factors. This finding obviouslyhas no relevance to a statement made in the presentcase in the throes of an existing organizational drive byan employer that has shown its union animus in otherunfair labor practices during the campaign.Iwould affirm,in toto,the findings and conclusionsof the Administrative Law Judge and adopt his recom-mended Order..APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportunityto present their evidence, the National Labor RelationsBoard has found that we- violated the law and has or-dered us to post this notice; and we intend to carry outthe order of the Board and abide by the following:WE WILL NOTdiscourage membership in or ac-tivities on behalf of United Automobile, Aircraft,& Agricultural Implement Workers of America,or any other labor organization, by dischargingemployees,or in any other manner discriminatingin regard to their employment or any term orcondition of employment.WE WILL NOT prohibit employees from distribut-ing union literature during their nonwork time innonwork areasof thecompany premises, includ-ing entrances to the plant.WE WILL NOT threaten employees with discharge,or other punishment, for lawfully distributingunion literature,or for other protectedunion orconcerted activities.WE WILL NOT in any other manner interfere with,restrain,or coerce you in the exercise of the rightsguaranteed employees in the National Labor Rela-tions Act, whichare asfollows:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL offer Jeanice Wells immediate and fullreinstatement to her former job or, if such job nolonger exists, to a substantially equivalent job,without prejudice to her-seniority or other rightsor privileges.WE WILL pay Jeanice Wells for the earnings shelost because of the discrimination against her, with6-percent interest.All our employees are free to become, or remain, orrefrain from becoming or remaining, members ofUnited Automobile, Aircraft, & Agricultural Imple-ment Workers of America, or any other labor organiza-tion.OHMITE MANUFACTURING COMPANY,SUBSIDIARY OF NORTH AMERICANPHILIPS CORPORATIONDECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Administrative Law Judge: A trial inthis case was conducted before me on July 22 and 23,1974,1in Chicago,Illinois, upon a complaint'by the Gen-eral Counsel alleging that Respondent committed certain in-dependent acts of coercion,and discharged Jeanice Wells, inviolation of Section 8(a)(1) and (3) of the Act. Respondentdenies all alleged violations.Upon the entire record, after considering the briefs filed byGeneral Counsel and Respondent, and from my observationof the demeanor of the witnesses, I make the following:FINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATIONRespondent manufactureselectricalcomponents at a plantin Skokie,Illinois,whichis the solefacility involved herein.During theyear preceding issuance ofthe complaint, Re-spondenthad a direct outflowin interstate commerce valuedin excessof $50,000. Respondentadmits, andI find, that itis engaged in commerce,and that theUnion is a labor organi-zation,withinthe meaning of the Act.IITHE UNFAIR LABOR PRACTICESA. OrganizationalBackgroundFrom the end of January and continuing to date, the Unionhas been engaged in an intensive campaign to organize about1All dates are 1974,unless otherwise specified.2The Union's charge wasfiled on May 15 and served on May 17, thecomplaint was issued onJune 20. OHMITE MANUFACTURING COMPANY60DproductionandmaintenanceemployeesofRespondent.'Union representatives stationedoutside theplant distributeda largevariety of handbills,as well as au-thorizationcards to be signed and mailedto the Union. OnMarch 21, April 4 and 17, and May 2,union meetings withemployeeswereheldat a location nearthe plant. Particularlyafter the first of suchmeetings,certain of the employees wereactive outsideand within theplant distributingthe Union'sliterature and soliciting authorization cards.B. Restraint and Coetcion1.Alleged interrogationsBilly J.Duncan is a night janitor workingon the secondshift, from 4 p.m. until midnight.His nmmediate supervisoris Joseph McDowell,in chargeof janitorialemployees on thisshift.Beginning in lateMarch,Duncanactivelyengaged indistributingliterature and solicitingsupport for the Union.On two occasions,when Duncanreported to work shortlyafter he attended the unionmeetingson April 4 and 17, hewas questionedby McDowell in the lockerroom. He wasasked"how was the union meeting?" He replied, "okay."Then hewas asked"how many people were there?" And hesaid,"well, a few,you know." As part of the April 4 conver-sation,McDowell indicated that he was for the Union but, asa supervisor, if hejoinedthey would fire him.4McDowellwas alreadyaware ofDuncan's unionactivity,as Duncanconcededon cross-examinationthat he had previously askedMcDowell tosign a union card.In my view, thisis notthe type ofsituationin which theinquirieswouldreasonablytendto causefear of reprisal re-sulting from any revelationof the identities of prounionemployees.'Thequestionsasked werequite general in na-ture, rather than the kind whichappear tobe seeking infor-mation on which tobase taking action against individualem ployees.6In the particular circumstances and the entirecontext, I do not find thatthe interrogationsby McDowellhad a tendency to coerce Duncan orwere violations as al-leged.2.The "serious harm" letterOn April 5,a letter signed by Charles A. Dillon,directorof industrial relations,was appended to each employee's pay-check and also posted on the plant bulletin boards as follows:To: All EmployeesThere appears to be some type of union campaign goingon within our company.A good many questions havebeen asked by our employees.Therefore,here is yourcompany's position and attitude toward the union and itsorganizing drive:3Prior to the activecampaign, the Unionhad received telephone callsfrom a numberof employeesseeking its organizational assistance.4The foregoingisbased onDuncan's creditedtestimony,McDowelldenied theseconversations,or ever havingtalked about the Union withDuncan inthe locker room5SeeStruksnes ConstructionCo., Inc.,165 NLRB 1062 (1967).6Bonnie Bourne,an individual d/b/a BourneCo. v N.L.R B.,332 F.2d47, 48 (C.A 2, 1964)4391.We do not want a union,and we do not need a unionhere at Ohmite:-2.Thismatteris one of concern to your company. It is alsoa matterof seriousconcern to you andyour family. It ismy sincere belief that if this union were to get in here itwould not work to your benefit but to your serious harm.[Emphasis supplied.]3. It is not necessary and it is not going to be necessaryfor anyone to belong to this union or any other union inorder to work for Ohmite.4. Those who might consider joining or belonging to thisunion are not going to get any advantages or any pre-ferred treatment of any sort over those who do not joinor belong to the union.While I recognize the privilege of individuals to join aunion if they want to, it is a step I hope our employeeswill think about seriously before they allow somethinglike this to be put over on them.I guess it boils down to the question of whether youreally need the union. . . .or the union needs you andyour dues?Consistent with the Board's recent holding in theHollyFarmscase,' I find that this letter constituted a threat to theemployees that they would suffer "serious harm" from Re-spondentif theypersist in union organization,and violatedSection 8(a)(l)-in the context of Respondent's other unfairlabor practices, particularly the discharge of Jeanice Wells onMay 1. Within the contemporaneous period of the Union'scampaign,the employees had reasonable cause to believe thatthese various demonstrations of coercive and discriminatoryconduct lent substance and fulfillment to Respondent's ear-lier prediction of "serious harm."Respondent provided noclarification or basis for inference in the letter itself,or else-where, that the intendedmeaningwas other than the ordi-nary connotation of the words "serious harm."In this con-nection, it is observed that many of the employees areSpanish-speaking and not literate in the English language. Asto such unsophisticated employees, it may fairly be consid-ered that they would be even less prone to understand thatthismessagedelivered directly to them by their employer wasother than coercive.'Whileit isrespectfully recognized that, inHolly Farms andother cases involving such"serious harm" statements in par-ticular factual situations,the Board's findings of violationhad not been upheld in certain of the circuit courts, I amnonetheless bound to adhere to the Board's decision.'Many of the older cases of the Board and the courts10 an-'Holly Farms Poultry Industries, Inc,194 NLRB 952 (1972), enforce-ment denied470 F.2d 983 (C A 4, 1972).8 It is also notedthat the criticalparagraph(numbered 2) in the above-quoted letter is virtuallyidenticalwith that involved inHolly Farms,andthus indicates a deliberate use of this language infacepf theserious questionof its legality.9Eg, Novak Logging Company,119 NLRB 1575, 1576 (1958)ioE.g.,N.L R.B v. Greensboro Hosiery Mills, Inc,398 F.2d 414 (CA4, 1968),enforcementdenying in part 162 NLRB 1275 (1967),and casescited in theBoard's comprehensivedecision, 162 NLRB at 1276.See alsoJ P. Stevens & Co., Inc v. N.LR.B,406 F.2d 1017 (C A 4, 1968),enforce-ment denied in part 167 NLRB 266 (1967) and 167 NLRB308, Serv-Air,Inc. v.XL R B., 395F 2d 557 (C A 10, 1968), enforcement denied in part(Continued) 440DECISIONSOF NATIONALLABOR RELATIONS BOARDtedated the definitive opinion of the full Supreme Court in theGisselcase,"which is especially pertinent to the present is-sue. TheGisseldecision sets out fairly clear guidelines. As toconductgenerally which employers can "easily avoid" suchas discharge, surveillance, and coercive interrogation,,the ex-isting distinctions in the case precedents are not "unreasona-bly difficult to follow." However, where an employer's anti-union efforts consist ofspeechalone, the employer's rightsunder Section 8(c) cannot outweigh the employees' equalrights under Section 7 and 8(a)(1) to associate freely. In thebalancing alignment of those rights, account must be takenof "the economic dependence of the employees on their em-ployer, and the necessary tendency of the former . . . to pickup intended implications of the latter that might be dismissedby a more disinterested ear." Additionally, the employer'sstatement must be assessed in the context of its labor relationssetting, such as the existence of a union organizing campaignand the commission of other unfair labor practices reflectingthe employer's union animus.An employer is free to com-municate to its employees its views concerning union organi-zation"so long as the communications do not contain a`threat of reprisal or force or promise of benefit."' However,an employer'spredictionconcerning the results of unioniza-tion,necessarily as affecting the employees, "must be care-fully phrased on the basis of objective fact to convey anemployer's belief as todemonstrably probable consequencesbeyond his control....If there isany indicationthat anemployer may or may not take action solely on his owninitiativefor reasons unrelated to economic necessitiesandknown only to him,the statement is no longer a reasonableprediction based upon available facts but a threat of retalia-tion based on misrepresentation and coercion,and as suchwithout the protection" of Section 8(c) of the Act. (All em-phasis above has been supplied.) Thus, the burden is clearlyplaced on the employer to demonstrate that its prediction ofadverse effects of unionization was "carefully phrased" orexplained to the employees and was reasonably based onavailable facts relating to economic necessities beyond hiscontrol. In the present instance of Respondent's prediction of"serious harm," it plainly failed to carry the prescribed bur-den or to meet the objective standards delineated by theSupreme Court.For all the reasons indicated above, the Sec-tion 8(a)(1) violation is sustained.3. Impression of surveillanceOn April26, union literature had been distributed by unionrepresentatives outside the plant before the start of the secondshift at 4 p.m. About 4:30 p.m., Foreman Harold DeWinterappeared in the work area of employees Reba Galicia andJeanice Wells. Galicia called him over and commented on thefact that he was holding a union leaflet. DeWinter repliedthat "everybody, has one." Thereupon Wells produced a leaf-let from her pocket and said, "Harold, I have got one, too."DeWinter remarked, "oh yes ... you should have lots ofthem."Galicia interjected that Wells "was not the one that161 NLRB 382 (1966); J.P. Stevens & Co., Inc. v. N.L.R.B.,380 F 2d (C.A.2, 1967), enfg. as modified 157 NLRB 869 (1966);N.L.R B. v. LymanPrinting Co.,Inc, 356 F.2d 844 (C.A. 4, 1966), setting aside 150 NLRB 737(1964).11N.L.R.B. v. Gissel Packing Company,Inc, 395 U.S 575 (1969).called them in, she's not the one that's passing them." At thispoint,Galicia returned to her work. DeWinter then statedthat it did not matter because "they knew all about it, whowas going and passing,out and everything." ContradictingGalicia,Wells asserted that she had in fact been passing outunion material,but only on her break time. DeWinter toldher that it was all right on break time, but if he caught herdoing it on company time, she would be fired." In the cir-cumstances described,I find that Respondent created an im-pression of surveillance in violation of Section 8(a)(1) by theremarks of DeWinter indicating that Respondent knew theidentityof employeeswho were engaged in unionactivities."4.Prohibiting distribution of union literatureAbout 3:30 p.m. on May 3, employees Billy J. Duncan andLowrece Ceasor undertook to -distribute union handbills im-mediately outside the door which is the employee entrance tothe plant building. They were due to report for work on thesecond shift at 4 p.m. For several minutes,theyhanded theliterature to individual employees entering and leaving thebuilding during the change of shifts. Duncan gave one of thehandbills to Supervisor McDowell as he was coming into theplant.McDowell stated they would be fired if they did notstop passing out the literature." Shortly thereafter, Person-nel Manager James S. Waites emerged from the building. Hetold them that they could not pass the literature at this loca-tion as they were on private property and were trespassing,and ordered them to move to the parking lot.. Duncan andCeasor then proceeded to the entrance of the driveways lead-ing into the employees' parking lot from the public road.15There, for a brief period, they distributed the leaflets to sec-ond-shift employees inside automobiles which were enteringthe driveways.Someof the cars passed through the points ofentrywithout stopping;and as to those cars which stoppedmomentarily,Duncan and Ceasor were effectively unable totalk to the individual employees in solicitation of their sup-port.Respondent had no rule against solicitation or distributionof literature which was disseminated to the employees in any12DeWinter testified that he could recall only one conversation concern-ing the union that he had with Wells, which took place 1 or 2 weeks beforeMay Wells had stopped him and asked if he was angry with her becauseshe was working with the Union,and he replied,noWells described sub-stantially the same conversation"around April the Ist," in which she askedDeWmter why he had changed his attitude toward her Galicia testified thatshe heard Wells speak to DeWinter in support of the Union several timesin the plant.I credit the testimony of Wells and Galicia as related above.13 E.g.,Gerbes Super Markets, Inc.,176 NLRB 1112 (1969).14McDowell's denial that he made such a threat is not credited.15 James A Anderson,a security guard employed by an independent firmunder contract with Respondent,gave testimony for General Counsel with-out contradiction He witnessed the activity of Duncan and Ceasor at thebuilding entrance and the instruction by Waites that they"move out on thestreet " At this time,Dillon came to the doorway,looked in the directionthat Duncan and Ceasor were moving,and went"inside the factory en-trance," where he was joined by two gentlemen. Anderson overheard por-tionsof the conversation among these two unidentified men andDillon-that there were "some troublemakers" within the plant and "therewere some terminations going to happen" As Anderson "couldn't say" thatDillon was the speaker or identify the speaker as an agent of Respondent,Iam disposed to reject General Counsel's argument that such evidenceconstitutes a threat attributable to Respondent. OHMITE MANUFACTURING COMPANYform.16 The application of a no-distribution rule, even if oneexisted,would be presumptively invalid in the present cir-cuinstances as the distributions in question took place in anonworking area during nonworking time:"Respondenthas not established, nor even contended, that its banning ofthe distribution at the building entrance was necessary forlegitimate business reasons, such as to control any seriouslittering problems, or tomaintaindiscipline. The statement ofPersonnel Manager Waites to Duncan and Ceasor that theywere trespassing was patently unjustified. Thus, Respondenthas not evidenced or asserted the existence of any rule re-stricting employee access to outside areas of the plant prem-ises.Moreover, the distribution which was halted by Re-spondent occurred during a change of shifts shortly beforethe distributors reported for work and did not involve em-ployees on the premises at times totally outside their workinghours.18 It is immaterial whether Duncan or Ceasor, afterbeing ordered away from the building entrance, could or didaccomplish their distributions at the driveway entrances withequal effectiveness.At the first location, Respondent in-stituted a significant restriction upon employee rights whichitselfmust be judged and could well have more pervasiveeffects.Accordingly, I find that Respondent, by interferingwith the distribution of union literature and by threateningdischarge of the employees engaged in such activity, in eachinstance violated Section 8(a)(1) as alleged.19C. Discharge of Jeanice WellsInMarch 1973, she was hired by Personnel ManagerWaites as a molder on the second shift. Following her attend-ance at the first union meeting on March 21, 1974, she was"pretty constantly" active in the union campaign distributingunion cards and literature throughout the plant. At varioustimes, she had solicited virtually all the 60 employees on thesecond shift.Waites and DeWinter admitted they were awareshe was a promoter of the Union but indicated that theyobtained such information from other employees. Certainincidents were adduced by General Counsel to show thatRespondent had more direct knowledge of Wells' union ac-tivities.Around April 1, Wells openly revealed that she wasactively supporting the Union when she asked DeWinterwhether this was the reason he had changed his attitudetoward her. On April 4 in the plant, employee Ida Rice20accosted Wells, in the presence of Charles Dillon, the indus-t6 Indeed, General Counsel adduced without dispute numerous instancesof unrestricted solicitations and distributions to employees for charitableand other private purposes in work areas on working and nonworking timeHowever, it is unnecessary to consider the instant issue on a theory thatRespondent engaged in a discriminatory practice of restraining only thedistribution of union literature.17Walton Manufacturing Company,126 NLRB 697 (1960), relying onSupreme Court decisions And see in particular,N.LR.B. v LeTourneauCompany of Georgia,324 U S 793, 796, 797 (1945), andStoddard-QuirkM%g., Co.,138 NLRB 615, 618, 620 (1962), as to the illegality of preventingemployee distribution of union literature on a company parking lot. Cf.N.L.R B. v. The Babcock & Wilcox Company,351 U.S. 105 (1965), involv-ing an employer's prohibition of distributions on company property byunion agents or nonemployees.18Cf.GTE Lenkurt, Incorporated,204 NLRB 921 (1973)19BulovaWatch Company, Inc.,208 NLRB 797 (1974);Stoddard-Quirk,M(g Co., supra20At times referred to as Ida White.441trial relations director. Rice said, "Oh, I know where youhave been . . . how many persons were there." Wells admit-ted she had been at a union meeting,,held that day, andinvited Rice to go see for herself" On April 26, the unionrepresentatives were distributing literature at the plant drive-ways to employees arriving for the second shift.Wellsstopped her car to allow a representative to speak in Greekto employees she was transporting to work. After parking hercar,Wells encountered Rice, and they becameengaged in aheated controversy concerning the Union. When both ap-proached the plant building, Dillon was standing outside theemployees' entrance. Pointing to Wells, Rice called out toDillon, "there's the one that's for the Union." For severalminutesthereafter, inDillon's presence, Rice andWellsdebated on the subject of the Union. Employee Rusty delGreco, entering the discussion, asked Wells whether the em-ployees would receive a cost-of-living raise.Wells said shewould check into it at the next union meeting. Then DillontoldWells the Union could get the employees nothing thatthe Company did not want them to have. Wells openly disa-greed. In the argument which continued, Rice challengedWells to "go out in the back" and fight. Wells refused andwent in to work.22 It has already been described that, onApril 26, in a conversation on the plant floor, DeWintercreated the impression that Respondent was engaged in sur-veillance of employee union activities, specifically directed toWells. Also on April 26, Waites was observed by Wells in thework area holding a union pamphlet distributed that day.Wells "jokingly said you have come over to my way of think-ing." He replied that "everybody has a right to have them andhe walked off laughing."23Friday, April 26, was Wells' last day of work. She was firstapprised of her discharge by Foreman DeWinter on May 1,for the given reason that she violated one of Respondent'sgeneral rules. The rule in question is set forth in the officialhandbook distributed to employees, viz:Absence for three consecutive working days withoutpermission, or without a satisfactory explanation, will beconsidered a voluntary termination.24About 6:30 p.m. on April 26, Wells spoke to DeWinter in thepresence of employees Reba Galicia and Derail Gayle. Sherelated at some length a sudden necessity to vacate her apart-ment before May 1 and find new quarters. She told DeWintershe definitely would not be in to work on Monday and wasnot sure about Tuesday. DeWinter said, "all right." Beforethe end of the shift, about 11:45 p.m. that day, in the presenceof Galicia and Lowrece Ceasor, she reminded DeWinter thatshe had to look for an apartment, would definitely be out onMonday, and was uncertain about Tuesday. Again he said,"all right." In one of these conversations on April 26, Wells21Uncontradicted testimony of Wells.22 In his testimony, Dillon admitted that he overheard this conversationbut said nothing himself other than "hello." Rice was not called to testify.Wells is credited23Waites denied the question of Respondent's counsel that he ever hadconversations withWells regarding distribution of literatureWells, cor-roborated by Galicia, is credited.24On the back of identification cards issued to employees, it is statedamong the rules "All employees must notify the Company when absent.Unexcused absences for 3 consecutive days will be considered a voluntarytermination." 442 _DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid she would call in if she was not back by Wednesday, andDeWinter told her to be sure to call on Wednesday if she wasnot in by then. Wells was absent on Monday and Tuesday.On Wednesday, May 1, between 5:30 and 6:30 p.m., shetelephoned DeWinter and explained that she had just finishedmoving and would report forwork at the start of her eveningshift the next day. DeWinter then informed her that she hadbeen fired, that the "people in the office" told him to dis-charge her for being absent 3 days without permission if shedid not call in by 4 p.m. that day. When she protested thatshehad his permission,DeWinter said (inWells'words)-"I really don't know why you was fired. I can't tellyou no more. I was told and instructed from the office to letyou go."25Shortly after 4 p.m. on May 2, after attending a unionmeeting,Wells came to the plant for her paycheck and hada long discussion with Personnel Manager Waites. Shewanted to know the reason she was discharged. Waites in-dicated she had been off 3 consecutive days without permis-sion. She said DeWinter had told her on the telephone theprevious day that she was fired because she did not call inbefore 4 p.m. But she insisted that DeWinter had given heradvance permission to be absent and she could prove it. Sherepeatedly requested that he summon DeWinter to the office.Waites indicated that she did not have permission, that De-Winter had told him so, and he refused t call DeWinter.Wells asked to see employee Galicia concerning a personalmatter. Galicia was paged and then appeared. Wells relatedthat she had been fired because they said she had been off for3 days without permission. Galicia declared-"somethingabout that's a lie,I heard you tell DeWinter you wouldn't bein on Monday."26 (Galicia left the personnel office at thistime.)Wells told Waites,-"There is your proof." She askedto be put back on the job as if she was never fired. Waitesreplied that "they did not reinstate employees fired fromOhmite," and that they can sometimes overrule the foremanif they do not think the employee's excuse is "good enough."Wells departed after being given her check.27About 9 p.m. on May 2, DeWinter spoke to employeeGalicia at her machine. He told her that "all the girls wereon him for firing Wells on the phone." He accused her ofspreading such information, particularly to Ida Rice, which25DeWinter testifed that on April 26, between 4 and 8 p.m, Wells toldhim she "might not be in on Monday" because she"was goingto move "He replied that "she could, if she wasn't in on Monday," and then stated,"if you are here on Monday, it's okay, if you are not here, please let meknow " He couldnot recall asecond conversation with Wells that dayconcerning permission to be absent Ceasor and Galicia both verified thesecond conversation at about 11.45 p.m Ceasor testified that Wells askedto be off on Monday and probably Tuesday, to which DeWinter responded,"okay." Galicia testifiedWells stated she would not be in on Mondaybecause she had to find an apartment; and DeWinter said, it was okay forher to be off as long as she called or let him know." Gayle did not testify.26Galicia's version, which is in accord with that of Wells Galicia furthertestified thatWells then told Waites she had also informed DeWinter shewas not sureshe would be in on Tuesday.27 In the version given by Waites, he questioned Wells at length as to thereasons shecould not call in sooner than she did. He ruled that her explana-tion was unsatisfactory, and that she did not have permission to be absent.He could not recall that Wells had requested DeWinter to be summoned toprove she had been granted the permission, nor that Galicia asserted in hispresence that-Wells had receivedpermissionfrom DeWmter. Initially hetestified thatWells never said she had permission, but later shiftedto-"I cannot recall."Galicia denied. Then both approached employee Ceasor. De-Winter stated, "I want to clear up something ... I want youto understand I didn't fire Jeanice." Ceasor asked, "Who-did?" DeWinter replied, "They did." She challenged him,"Did you go to her defense?" He said, "No, there was nothingI could do. They had already pulled her card." And he in-dicated that "he was told to let Jeanice go frompersonnel.""The foregoing chronology of events is based principally onthe direct and corroborating testimony of Wells, Galicia, andCeasor, which I have credited after consideration of the totalrecord.The countervailing evidence given by DeWinter,Waites, and Dillon distinctly impressed me as consisting sub-stantially of mutual contradictions, equivocations, and dis-simulations.The action initiated by the foreman to terminate an em-ployee, by filling out a personnel "green sheet" for the em-ployees, is subject to the approval of Dillon, the industrialrelations director. Dillon testified that, in his 8 years of expe-rience with Respondent, he knows of no instance that anemployee was not terminated pursuant to the rule, where theemployee was absent for 3 days (without permission) and didnot call in "before the shift." He averred that the rule goesinto effect on the third day that the employee fails to showup, that the rule is enforced on such basis automatically andwithout exception, and that the recall of an employee soterminated is "never allowed."29DeWinter testifiedultimately30 that the rule requires the employee to call in nolater than the third consecutive day of an unexcused absence.If the employee is on the morning shift, the call may be madeat any time during that shift; but a second-shift employee, asin Wells' case, must call in by 4:30 p.m., or one-half hour afterthe shift starts. He stated that, even where an employee ini-tially notifes Respondent of an absence due to illness, theemployee is supposed to call in again on the third day. Thus,there are patent inconsistencies in the interpretation and ap-plication of this termination rule as between Dillon andDeWinter.31 It is plainly shown, and undisputed, that theemployees were never apprised by Respondent, directly orindirectly, of any change in therule, asquotedsupra,whichrefers to an absence for 3 consecutive days-commonlymeaning full days-"without permission, or without a satis-factory explanation."What constitutes a satisfactory expla-nation is, of course, subjective and discretionary with Re-spondent.28DeWinter denied the substance of this testimony by Galicia and Cea-sor,and in general effect that he made a similar statement to Wells whenshe telephoned on May 1 He stated that he alone made the decision todischarge Wells. In later testimony, he admitted that, after he made out thetermination (green) sheet and before Dillon entered his approval, he dis-cussed with Waites and Dillon his reasons forreleasingWells. He had neverpreviously followed such a procedure. For their part, Dillon and Waitesfirmly denied that they had such a discussion with DeWinter.29Notwithstanding the provision for a "satisfactory explanation" in thepublished rule, Dillon would have it believed that Respondent maintains thepolicy of refusing reinstatement even if it is aware that the discharge wasclearly unwarranted or a mistake.30 His testimony was shifting, and prompted at tunes by leading questionsof Respondent's counsel31Other inconsistencies exist For example, Dillon testified that, about4:30 p in., on May 1, DeWinter asked him if he heard anything from Wells,while DeWinter specifically denied that he approached Dillon with such aquestion OHMITE MANUFACTURING COMPANY443Respondent introduced numerous "green sheets" of for-mer employees, extending from January 1973 to the date ofthe hearing, for purpose of showing that all such employeeswere terminated for violating the absentee rule.32Neces-sarily, these exhibits do not reflect any cases in which a"satisfactory explanation" from the employee was acceptedby the foremen, or other officials, or where the rule, althoughbreached, was not invoked for some otherreason.Illustra-tively,on one of thegreensheets,thatof IlonaSteenholdt-DeWinter effected her termination on April 4,for the reason indicated that she had not shown up for workfor 2 weeks. During this period, Steenholdt never notifiedRespondentconcerningher absence, and it made no effort tocommunicate with her. DeWinter testified that on the firstday of Steenholdt's absence,he approached Wells, because heknew they were friends, and Wells said Steenholdt wasill.33On two occasions thereafter, Wells gave him the sameanswer when he questioned her. After 2 weeks, Wells toldhim that Steenholdt "was quitting" and at this point he madeout thegreensheet.The approach taken by DeWinter inSteenholdt's caseis completely at variance with the routinewhich he described that he follows in checking on absentemployees and in strictly enforcing the absentee rule. I findincredible and without support Respondent's attempts to es-tablish that its rule, as defined by Dillon or by DeWinter, wasautomatically and immediately applied, without exception, toterminate the absent employee.Wells did not violate the absenteerule asit actually existedin the handbook distributed to the employees, or even as itwas modified in the testimony of Dillon and DeWinter. Astestified by threewitnessesand credited,Wells had advancepermissionfrom DeWinter to be absentat leaston Monday,April 29-the important factor upon which Wells reasonablyrelied in her timing. Thus, she would not in any event havebeen required to call in before Thursday, the thirddayof herunexcused absence. She was notified of her discharge onWednesday, when she telephoned DeWinter that she wasready to report on Thursday. As DeWinter testified, it was"close to 5 o'clock" on Wednesday, May 1, when he made outthe green sheet for Wells' termination, or within 1 hour afterthe start of her shift on the third day of her absence. Whileshe remained away for an additional day beyond the Mondayand possibly Tuesday which she initially indicated, this couldnot be construed as an infraction of the 3-day terminationrule.Having already received- the permission to be absent forpersonalreasons,there was no longera questionwhether herexplanation was satisfactory-asWaites undertook to ex-plore on May 2. Waiteswas notinterested in the proof offeredbyWells that she had priorpermission.And he repeatedlyrejected her requests to summon DeWinter. It may reasona-bly be inferred in these circumstances that Waites alreadyknew, despite his contrary testimony, Wells had received the32 It appears that the exhibits mainly involved relatively new employees,that in many instances the actual reason for the severance was a voluntaryquit by the employee, and that many of these green sheets were filled outsubstantially later than the third day of the employee's continuous absence.It is also noted, concerning Respondent's purported policy of refusing rein-statement to terminated employees, that many green sheets indicate that thefoieman would recommend rehiring of the affected employee33DeWinter made no effort to ascertain the source of Wells' knowledge,nor was it elsewhere revealedpermission as she was insisting. And he chose-to ignore the"proof' declared in his presence by Galicia.ConclusionsThe alleged infraction of the absent rule by Wells wasclearly not the fact. Respondent's evidence is of a characterwhich does not permit an inference that it believed in goodfaith that she breached the rule. In light of the entire record,I find that thisassertedground was not the real reason forher discharge, but rather that Respondent was attempting toconceal its true motive. Wells was discharged during the heatof the union campaign. Respondent's antagonismtoward theUnion is well evident,as in itsunlawful prevention of em-ployees from passing literature outside the plant, coupledwith a threat of discharge by Supervisor McDowell, and increating the impression that the employee's union activitieswere under surveillance. Even apart from the question oflegality, the "serious harm" letter, pointedly placed in thehands of each employee, manifests Respondent's strongunionanimus.Wells was particularly active throughout theplant campaigning for the Union. Respondent was fullyaware of her activities, as highlighted by the separate inci-dentswithDillon,Waites,andDeWinter on April26-the very day she obtained leave for a brief absence fromwork which became the ostensible reason for her termination.Previously,DeWinter had threatened to fire Wells if hecaught her passingunion materialon company time.34 Al-though DeWinter testified that he alone decided to dischargeWells, there is significant evidence of his admissions to Wells,Ceasor, and Galicia that the decision was dictated to him byhighermanagement,e.g.,Waites and Dillon. Accordingly, Iconclude that Respondent discharged Wells in order to dis-courage the employees from joining or supporting the Union,thereby violating Section 8(a)(3) as alleged.IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above,occurring in connection with Respondent's operations de-scribed in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.IV THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Particularly in view of thediscriminatory discharge of Wells, a broad cease and desistorder is warranted .31It has been found that Respondent unlawfully terminatedJeanice Wells as of May 2, 1974. It will therefore be recom-34While no violation is alleged or found in this statement, DeWinter'sthreat regarding such union activity is contrasted with the extensive evi-dence that Respondent tolerated other private solicitations on companytime.35N.L.R.B. v. Express Publishing Co.,312 U S 426 (1941),N.L.R.B. v.EntwistleMfg. Co.,120 F 2d 532 (CA 4, 1941). 444DECISIONSOF NATIONALLABOR RELATIONS BOARDmended that Respondent offer her immediate and full rein-statement to her former position or, if such position no longerexists, to a substantially equivalent position, without preju-dice to the seniority or other rights and privileges she pre-viously enjoyed, and make her whole for any loss of paysuffered as a result of the discrimination against her, by pay-ment to her of a sum of money equal to that which shenormally would have earned, absent the discrimination, withbackpay and interest computed under the established stand-ards .of the Board.36 It will be further recommended thatRespondent preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports,and allother records necessary anduseful to determine the amounts of backpay and the right ofreinstatement under the terms of these recommendations.Upon the foregoing findings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discharging JeaniceWells, thereby discouragingmembership in the Union, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.4. By the foregoing, and by other specific acts and conductinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed in Section 7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, and theentire record in the case, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:36F.W Woolworth Company,90 NLRB 298 (1950);Isis Plumbing &Heating Co.,138 NLRB 716 (1962)37 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesORDER37Respondent, Ohmite Manufacturing Company, Subsidiaryof North American Philips Corporation, Skokie,Illinois, itsofficers, agents,successors,and assigns, shall:1.Cease and desist from.(a) Discouragingmembership in United Automobile, Air-craft & AgriculturalImplementWorkers of America, or anyother labor organization, by discharging employees, or in anyother manner discriminating in regard to hire or tenure ofemployment or any term or condition of employment.(b) Creating the impression of surveillance of union activi-ties.(c) Prohibiting employees from distributing union litera-ture during their nonwork time in nonwork areas of thecompany premises, including entrances to the plant.(d) Threatening employees with discharge, or other repris-als, for engaging in the lawful distribution of union literature,or for other union or concerted activities.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed inSection7 of the Act.2.Take the following affirmative action designed to effec-tuate the policies of the Act:(a) Offer Jeanice Wells immediate and full reinstatement toher former position or, if such position no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights or privileges, and make her whole forany loss of earnings, in the manner set forth in the section ofthisDecision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents all-payroll and other records, as set forthin "The Remedy" section of this Decision.(c).Post at its Skokie, Illinois, plant and facilities, copies ofthe attached notice marked "Appendix."38 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 13, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof in conspicuousplaces, and be maintained for 60 consecutive days. Reason-able steps shall be taken to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 13, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.31 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "